DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/233,353 filed on 4/16/2021.
Currently, claims 1-20 are pending and examined. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “724” has been used to designate both “rotary position encoder” (see page 16, last six lines) and “position gear” (see page 18, par. [100], line 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 9-23; citations “to perform acts comprising: receiving…disengaging…monitoring…storing…engaging…using” are confusing and indefinite because unclear whether if the citations are method steps? Clarification is required. Claims 2-9 depending upon the rejected claim 1 are also rejected. Claims 3, 4, 5, 6, 8, 9, 17, 18; having the same issues as mentioned are also rejected along with claims 19 and 20, since the claims 19-20 depending upon the rejected claim 17.  
Re claim 1, line 14; a conditional citation “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Claims 2-9 depending upon the rejected claim 1 are also rejected. Claims 2, 3; having the same issues as mentioned are also rejected. 
Re claim 10, lines 13, 21-22; a citation “the first end point and second end points” (in plural) does not have a proper antecedent basis, unless the Applicant meant by “the first end point and second end point” as already cited in lines 12-13? Correction is required. Claims 11-16 depending upon the rejected claim are also rejected. 
Re claim 16, line 2; a conditional phrase “if” is confusing and indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Clarification is required. 
Re claim 16, line 2; a citation “they” is confusing and indefinite because does not clear if “they” referring to which structure? Clarification is required. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for an automated window mechanism, including a processor ; and memory storing one or more computer-readable instructions executable by the processor to perform acts comprising: receiving an instruction to calibrate the automated window mechanism by defining a first end point and a second end point as positions on the path; in response to the instruction to calibrate, disengaging the motor from the moving portion; monitoring with the encoder a first value corresponding to a first position when the moving portion of the window is moved in a first direction relative to the frame while the motor is disengaged; monitoring with the encoder a second value corresponding to movement in a second direction relative to the frame; storing the first value as the first end point; storing the second value as the second end point; engaging the motor; and using the first end point and second end points as limits of movement by the motor as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale